[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]PETITION FOR NEW TRIAL
The defendant filed under the date of May 4th, 1994 and filed in the clerk's office on May 6th, 1994 a petition for a new trial. The basis of said motion was that the Court in reaching its decision relied in part on a memorandum of law prepared by the Assistant State's Attorney Nicholas Bove in which it was argued on the basis of State v.Harris that the corpus delicti of the crime in question had been established.
The focus of the motion appears to be that the Court erroneously relied upon the case law of State v. Harris 215 Conn. 189 (1990) as put forth by the State in its memorandum. The other objections to the Court relying on it are set out in the motion. The Court did rely on the law as set forth in State v. Harris and in State v. Tillman152 Conn. 15. Accordingly found the statement of the defendant to be admissible. Accordingly, the petition for new trial was denied.
McGrath, J. CT Page 11297